IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ADALBERTO ACOSTA-                   NOT FINAL UNTIL TIME EXPIRES TO
GUZMAN,                             FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-0934
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 1, 2017.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Andy Thomas, Public Defender, and M. J. Lord, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Robert "Charlie" Lee, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and WETHERELL, JJ., CONCUR.